Per Curiam.
Counsel for the state contend that our rules are inapplicable to the instant case, and therefore request a special rule fixing the time within which the litigants shall file their respective briefs. Counsel also request us to set a day for the hearing of this case. This action is prosecuted agreeably to the provisions of sections 1731a, 1731b, Ann. St. 1909. The statute does not give the action preference over other cases upon our docket. Section 5 of the rules of this court (80 Neb. vii) provides that criminal cases will be advanced for hearing without a motion, and that upon motion cases will be advanced which have previously been regularly upon the docket of the court, or, being within the original concurrent jurisdiction of the court, have been prosecuted in the district court and brought to this court by appeal; that *81the court may also, in its discretion, advance other cases if they involve questions of public interest. By the terms of subdivision c of rule 9, the rule day, in advanced cases, is the thirtieth day after the order' of advancement is entered, unless the court shall otbewise order, by which day the appellant shall serve his brief. The appellee shall serve his brief in 30 days thereafter.
Rule 16 (89 Neb. vii) provides that in all cases the party bringing a cause into this court shall print and furnish a complete abstract or abridgment of the record, with references to the pages of the record abstracted.' Rule 17 'provides that the rules established for printing abstracts shall apply to all cases ivlierein the court is called on to exercise original jurisdiction. In such cases the plaintiff must print the abstract and serve it on the defendant or his attorney within 30 days after issue joined, or, if the evidence is taken, within 30 days after the evidence is returned to this court. The evidence in this case was returned to this court July 8, 1911. No abstract was filed until the 9th of October, 1911. No motion has yet been filed to advance the case. Unless an application is made to advance, cases are heard in their regular order. If the case is advanced, the briefs should be filed in accordance with paragraph c of rule 9.